Citation Nr: 0708173	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  98-12 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for major depression, 
rated as 10 percent disabling prior to March 23, 2006, and 50 
percent disabling beginning March 23, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, assigned an initial 10 
percent rating for the veteran's service-connected major 
depressive disorder.  

In April 2004, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   

By way of a September 2006 rating decision, the RO granted an 
increased rating to 50 percent for the veteran's service-
connected major depression, effective from March 23, 2006. 

In a May 2004 letter, the veteran essentially requested an 
accounting of the award of benefits she was entitled to 
receive for her service-connected contact dermatitis.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to March 23, 2006, the veteran's major depression 
was productive of occupational and social impairment that 
more nearly approximated reduced reliability and productivity 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Beginning March 23, 2006, the veteran's major depression 
has been productive of occupational and social impairment 
that more nearly approximates reduced reliability and 
productivity than deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not 
higher, for major depression associated with lumbosacral 
strain are met prior to March 23, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2006).

2.  The criteria for a rating in excess of 50 percent for 
major depression associated with lumbosacral strain have not 
been met for the period beginning March 23, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA 
by letters mailed in May 2004 and February 2005.  The veteran 
was provided with the requisite notice with respect to the 
disability-rating and effective-date elements of her claim in 
the supplemental statement of the case and notice of rating 
decision dated in September and October 2006, respectively, 
to which she responded that she had no additional information 
or evidence to submit.  Although VA has not specifically 
asked her to submit any pertinent evidence in her possession, 
it has informed her of the evidence that would be pertinent 
and requested that she submit such evidence or provide VA 
with the information and authorization necessary for VA to 
obtain such evidence.  Therefore, the Board believes that she 
was on notice of the fact that she should submit any 
pertinent evidence in her possession.  The Board is satisfied 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording her appropriate VA examinations to assess the 
severity of her disability, including an examination 
completed in compliance with a directive of the Board's April 
2004 Remand.  Neither the veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate her claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the AMC has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

The AMC readjudicated the veteran's claim in September 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the AMC on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency and AMC were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran appealed from the RO decision assigning her 
depression an initial 10 percent rating.  Although the RO has 
since granted an increased rating to 50 percent  (beginning 
March 23, 2006), the Board will consider whether a higher 
rating is warranted at any point since the effective date of 
the initial rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (providing that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Major depression is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434, which provides that a 10 percent rating 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or where the symptoms are controlled by 
continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 71 to 80 reflect transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id. 

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Period prior to March 23, 2006

VA examination reports dated in March 2000, September 2001, 
September 2003, and March 2005, Dr. C.W.'s January 2000, 
March 2002, and May 2003 letters, and VA treatment records, 
show that the veteran's major depression is productive of 
occupational and social impairment with symptoms of depressed 
mood, sleep disturbances, and reported memory impairment with 
respect to remembering to take medications.  These symptoms 
reflect symptomatology associated with a higher rating of 30 
percent.  

As for whether the veteran's major depression more nearly 
approximates the criteria associated with a 50 percent 
rating, there are conflicting medical opinions of record as 
to the extent the veteran's depression impacts her 
occupational and social functioning.  

In a January 2000 letter, Dr. C.W. reported that the veteran 
had disturbances in her mood that included apathy, anxiety, 
and irritability.  Dr. C.W. maintained that the veteran's 
interest and capacity for pleasure or enjoyment were markedly 
reduced and that the veteran showed signs of severe 
impairment in interpersonal and occupational functioning.  
Dr. C.W. did not assign a GAF score.  

The March 2000 VA examination report shows that the examiner 
(Dr. M.F.) diagnosed depression and anxiety and assigned a 
GAF score of 75, but recommended that further psychological 
testing should be conducted to distinguish those aspects 
related to the veteran's character and associations with the 
things that made her angry versus the Axis I illness of 
depression.  The May 2000 VA examiner (Dr. J.C.) reported 
that an MMPI [Minnesota Multiphasic Personality Inventory] 
suggested that the veteran was endorsing most symptoms 
indicative of problems with emotional or physical 
functioning.  Dr. J.C. maintained that such over 
acknowledgment of symptoms rendered the test useless in terms 
of the validity of its clinical scales and that such response 
dial suggested either that the veteran was in extreme 
emotional distress, or more likely, that there was some 
amplification of symptom complaints.  Dr. J.C. therefore 
concluded that the specific question posed by the March 2000 
VA examiner could not be determined.  The September 2001 VA 
examination report shows that the examiners (Dr. C.M. and Dr. 
R.M.) similarly noted that at times there were discrepancies 
in the veteran's story suggesting some exaggeration of her 
symptoms.  The examiners diagnosed adjustment disorder with 
depressed mood, mild, secondary to job dissatisfaction and 
chronic pain.  They also diagnosed probable personality 
disorder and expressed that they were not particularly 
impressed with the degree of depression in the veteran.  They 
assigned a GAF score of 65.

Thereafter, in a March 2002 letter, Dr. C.W. reported that 
the veteran was initially seen in January 2000 for 
depression, secondary to low back injury.  She was seen twice 
in 2001, and she returned that day in March 2002 for a 
follow-up visit.  Dr. C.W. concluded that the veteran 
continued to show signs of severe impairment in interpersonal 
and occupational functioning, and that her depression 
appeared to be specifically related and secondary to her 
chronic medical illness.  Dr. C.W. assigned a GAF score of 
52.  In a May 2003 letter, Dr. C.W. emphasized that the 
veteran was diagnosed with moderate major depression and not 
mild depression.  Dr. C.W. added that the veteran's 
appointments at her office were now being scheduled 
simultaneously twice a month.  

A September 2003 VA examiner (Dr. D.M.) maintained that the 
veteran had discrepancies and exaggerations in reporting her 
history.  The examiner noted that the veteran had a non-
service related personality disorder that was prominent and 
had been diagnosed by four psychiatrists in a row, to include 
by the current examiner.  The examiner indicated that the 
veteran had a few depressive symptoms from time to time that 
were mild, variable, and intermittent and as would be 
expected for the variable pain.  The examiner diagnosed 
moderate mixed personality disorder and assigned a GAF score 
of 71.  The examiner added that the veteran was disabled 
primarily by her personality disorder.  

In response, Dr. C.W. reported in a November 2003 letter that 
based on her medical assessment, the veteran's condition was 
considered more severe than a simple case of mild depression 
or personality disorder.  Dr. C.W. noted that because the 
veteran on several occasions had demonstrated symptoms of 
suicidal ideation and severe impairment in interpersonal and 
occupational functioning, she had classified the veteran's 
level of depression as moderate borderline severe or 
moderate/severe.  

The September 2003 VA examiner re-examined the veteran in 
March 2005.  There was no change in his conclusion.

The foregoing evidence shows that the VA examiners 
essentially dispute that the veteran's service-connected 
depression is the predominant disability affecting her 
functioning and instead maintain that the veteran is disabled 
primarily by a personality disorder.  Dr. C.W., who is a 
treating physician, has opined to the contrary as discussed 
above.  VA treatment records dated from 1999 to 2006 show 
that the veteran was followed by her other treating 
physicians principally for depression, variably noted as mild 
in June 1999 and moderate in severity in June 2005, rather 
than a personality disorder.  While VA does not have a rule 
that accords greater weight to the opinions of treating 
physicians, here, the Board finds the opinion expressed by 
Dr. C.W. and treatment the veteran received from her other 
treating physicians more probative on the extent to which her 
depression impacts her functioning.  The veteran's treating 
physicians have simply had more opportunities to observe the 
veteran on a consistent basis over the years.  Dr. C.W. 
assigned a GAF score of 52 in 2002, which is reflective of 
moderate impairment, and she continues to maintain that the 
veteran suffers from moderate borderline severe depression.  
Therefore, resolving any doubt in the veteran's favor, the 
Board finds that the occupational and social impairment from 
the veteran's major depression more nearly approximates the 
occupational and social impairment with reduced reliability 
and productivity contemplated by a higher evaluation of 50 
percent.

Period prior to and beginning March 23, 2006

As for whether the veteran's major depression more nearly 
approximates the criteria associated with a 70 percent 
rating, the evidence shows that the occupational and social 
impairment from her disorder does not reach this level, but 
rather, it more nearly approximates the criteria associated 
with a 50 percent rating throughout the entire initial 
evaluation period.  

According to the March 2006 VA examination report, the 
veteran had problems completing serial 7's.  All other VA 
examination reports and treatment records showed that her 
thought process was described as logical, goal directed, 
relevant, and coherent.  The reports and treatment records 
also indicated that her judgment and insight were considered 
intact, and that her speech was clear and coherent.  She also 
denied that she engaged in obsessional and ritualistic 
behavior and it is clear that no such behavior was 
demonstrated on any examination.

At the March 2006 VA examination, she reported that she 
experienced moderate panic attacks approximately two to three 
times per week, but did not describe how the attacks impaired 
her functioning other than that she had to sit down until she 
felt better.  The September 2003 VA examiner was of the 
opinion that the two episodes of anxiety the veteran 
described did not meet the criteria for panic attacks.  
Nevertheless, panic attacks are contemplated in a 50 percent 
rating, and the evidence fails to show that the attacks the 
veteran reported on are of such severity and frequency that 
they affect her ability to function independently, 
appropriately, and effectively.  Nor does the evidence show 
that the veteran's chronic depression is of such severity 
that it affects her ability to function independently, 
appropriately, and effectively.  The medical evidence shows 
that the veteran consistently presented at examinations 
appropriately dressed, clean, and neatly groomed.  The March 
2006 VA examiner further noted that the veteran kept medical 
appointments, took her medication, and took care of her own 
bills and finances.  The veteran also confirmed that she was 
able to maintain minimum personal hygiene at that time.

As for an impaired impulse control, the March 2006 VA 
examiner noted that the veteran only described mild 
inappropriate behavior with respect to the situations she 
described.  Prior VA examination reports and treatment 
records show that the veteran's self-described "hot temper" 
is not accompanied by unprovoked irritability with periods of 
violence.  The violent episode she described to the September 
2003 VA examiner reportedly occurred prior to service and no 
recurring pattern of physical violence is shown.  The 
evidence further shows that examinations revealed that the 
veteran's orientation was intact to person, time, and place.  

The medical evidence shows that the veteran had difficulty in 
adapting to work and maintaining employment, but on account 
of her back and possibly other unrelated factors, which in 
turn affected her mood.  A 50 percent rating contemplates 
that the veteran's depression further reduces her reliability 
and productivity in a work-like setting.  While the veteran 
reported that she had no friends and did not socialize, the 
record shows that she still retains an ability to establish 
and maintain effective relationships as evidenced by the 
relationship she has with her son and mother.  The current 
status of her relationship with a close female friend she 
described to the September 2003 VA examiner is unclear.  
Difficulty establishing and maintaining effective social 
relationships is reflective of the current rating.  

The veteran reported that her symptoms had increased since 
hurricane Katrina.  The March 2006 VA examiner commented that 
the veteran's current exacerbation of depression and panic 
seemed mostly attributable to situational stressors caused by 
hurricane Katrina.  The examiner maintained that the veteran 
was actually doing fairly well just prior to the storm as 
evidenced in her chart.  The examiner further maintained that 
it was possible that when the veteran's situation normalized 
she might return to the level of functioning of prior to 
storm.  Indeed, the Board notes that VA treatment records 
dated in 2006 show that the veteran reported that she was 
feeling better.  She also reported that she had joined a gym 
(which she noted she enjoyed), and she indicated that this 
was a big step for her to be around people.  

While the March 2006 VA examination report showed that the 
veteran reported on a history of suicidal ideations with the 
most recent episode occurring a couple of months prior, the 
overwhelming majority of her symptoms more nearly approximate 
the criteria associated with a 50 percent rating.  In 
addition, the most recent VA treatment records showed that 
she denied suicidal ideations in April, May, and July 2006.  

The March 2006 VA examiner concluded that the veteran's 
current psychosocial functioning seemed to be moderately 
impaired by her symptoms.  The currently assigned GAF score 
of 53 reflects only moderate impairment, and does not support 
more than a 50 percent rating.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for her service-
connected major depression and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

In sum, the record demonstrates that the manifestations of 
the disability and the resulting impairment due to depression 
both prior to March 23, 2006, and throughout the entire 
initial evaluation period, more nearly approximated the 
criteria associated with a 50 percent rating than the 
criteria for a higher rating.  Accordingly, the disability 
warrants no more than a 50 percent rating.


ORDER

A higher initial rating of 50 percent for service-connected 
major depression associated with lumbosacral strain prior to 
March 23, 2006, is granted, subject to the criteria governing 
the payment of monetary benefits.

A rating in excess of 50 percent for service-connected major 
depression associated with lumbosacral strain beginning March 
23, 2006, is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


